This is an appeal from a judgment of the Franklin County Court of Common Pleas affirming an order of the State Personnel Board of Review, denying the appeal of the appellant from a determination by the department of State Personnel that the appellant was properly classified and refusing to reclassify him from examiner II to examiner III.
In his brief, appellant states that the following question of law is raised:
"May an employee of one department of the State of Ohio be classified differently than an employee of another department of the state, even though the employees are doing the same thing, because of a difference in the table of organization of the two departments?" *Page 227 
Assuming jurisdiction and that the facts supported the contention of appellant, appellant might well be entitled to the requested relief inasmuch as R. C. 143.09 appears to contemplate that the classification of state employees should be made upon the basis of the actual duties being performed — not upon the basis of which department of state government such duties are being performed for.
However, a more basic issue is involved in this case. The jurisdiction of the State Personnel Board of Review is established by R. C. 143.012, which reads in pertinent part as follows:
"The state personnel board of review shall exercise the following powers and perform the following duties of the department of state personnel:
"(A) Hear appeals, as provided by law, of employees in the classified state service from final decisions of appointing authorities or the director of state personnel relative to reduction in pay or position, layoff, suspension, discharge, assignment or reassignment to a new or different position classification: the board may affirm, disaffirm, or modify the decisions of the appointing authorities or the director of state personnel, as the case may be, and its decision is final:
"(B) Hear appeals, as provided by law, of appointing authorities from final decisions of the director of state personnel relative to the classification or reclassification of any position or positions in the classified state service under the jurisdiction of such appointing authority; the board may affirm, disaffirm or modify the decisions of the director of state personnel, and its decision is final * * *."
By this section, the State Personnel Board of Review may hear appeals of employees from final decisions of the Director of State Personnel relative to assignment or reassignment to a new or different position classification. There is no provision in this section providing for an appeal by an employee from a final decision of the Director of State Personnel refusing to reassign an employee to a different position classification. In the instant case, appellant's position classification was unchanged by the action *Page 228 
of the state personnel director, and it is from the refusal to change appellant's classification that an appeal was sought to the State Personnel Board of Review.
R. C. 143.09(E) and (F) read as follows:
"(E) To standardize all positions, titles, classes, salaries, and wages of employees in the state service, the Director of State Personnel, on his own motion, shall initiate and make continuing audits, inspections, and investigations of the several positions, offices, and employments of the state service subject to Sections 143.09 and 143.10 of the Revised Code. Any employee, any appointing authority, and any representative of any group of employees, desiring to submit facts for consideration of the director, shall be afforded reasonable opportunity to do so. When the director finds that inequities, injustices, or improper classifications of employees exist, he may reassign upward or downward any employee to any appropriate class of positions, offices, or employments among those set forth in this section as is necessary to provide more nearly an equitable, just and proper classification.
"(F) Where the director proposes to reclassify any employee, he shall give to the employee affected, and to his appointing authority, a notice in writing setting forth the proposed new classification, pay range, and salary. An employee or appointing authority desiring a hearing shall file a written request therefor with the State Personnel Board of Review within thirty days after receiving said written notification; whereupon the board of review shall set the matter for a hearing and notify said employee and the appointing authority of the time and place of said hearing. Such hearing may be conducted by the board of review or by the person or persons designated by the board. The employee, or the appointing authority, or the authorized representative of any employee, desiring to submit facts for the consideration of the board, shall be afforded reasonable opportunity to do so. After such hearing the board shall consider anew such reclassification and then may order the Director of State Personnel to reclassify the employee and assign him to such appropriate classification as the *Page 229 
facts and evidence warrant. The board shall disallow any reclassification or reassignment classification of any employee where it finds that changes have been made in the duties and responsibilities of any particular employee for political, religious, or other unjust reasons."
R. C. 143.09(E) and (F) also indicate that a state classified employee has a right to appeal a "reclassification" to the State Personnel Board of Review, but no right to appeal to such board a "refusal" or "failure" to reclassify him. In other words, it is only where a classified employee's status is changed by action of the Director of State Personnel that such employee has a right of appeal to the State Personnel Board of Review. As long as the employee's classification and status remain unchanged, no right of appeal to the State Personnel Board of Review is afforded such employee from a failure or refusal of the Director of State Personnel to make such a change which the employee feels should be made.
While the order of the State Personnel Board of Review did not discuss this problem, the board did find that "the conclusion of the state director of personnel was correct and cannot be overturned by this board." The order itself was a denial of the appeal. While the State Personnel Board of Review was correct in its conclusion that it had no jurisdiction to overturn the decision of the state director of personnel, it likewise had no jurisdiction to determine whether or not such decision was correct. Since we have concluded that appellant had no right of appeal to the State Personnel Board of Review, it necessarily follows that neither this court nor the Court of Common Pleas, in an appeal from the action of the State Personnel Board of Review, has jurisdiction to order the reclassification of appellant from examiner II to examiner III.
For the foregoing reasons, the order of the Franklin County Court of Common Pleas is affirmed, and this appeal is dismissed.
Appeal dismissed.
TROOP, P. J., concurs. *Page 230